MEMORANDUM**
Telma Judith Ramirez Gregorio (“Ramirez”), a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) decision denying her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence. Nagoulko v. INS, 338 F.3d 1012, 1015 (9th Cir.2003). We deny the petition for review.
Substantial evidence supports the IJ’s conclusion that Ramirez did not establish that the alleged incidents amounted to persecution, that there was a nexus between the incidents and an imputed political opinion, or that there was an objective basis for her claimed fear of future persecution. See id. at 1016-18; Sangha v. INS, 103 F.3d 1482, 1486-90 (9th Cir.1997).
Because Ramirez failed to establish eligibility for asylum, she necessarily failed to meet the more stringent standard for withholding of removal. See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995).
Ramirez’s contentions that the BIA improperly streamlined her case and that the decision to streamline violated her due process rights are foreclosed by Garcia-Martinez v. Ashcroft, 371 F.3d 1066, 1078-79 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.